UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 17, 2007 ICON CASH FLOW PARTNERS L.P. SEVEN LIQUIDATING TRUST (Exact Name of Registrant as Specified in Charter) Delaware 000-27926 20-7478738 (State of Incorporation) (Commission File Number) (IRS EmployerIdentification No.) 100 Fifth Avenue, 4th Floor, New York, New York 10011 (Address of principal executive offices) (Zip Code) (212) 418-4700 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneouslysatisfy the filing obligation of the registrant under any of the followingprovisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 17, 2007, the managing trustee of ICON Cash Flow Partners L.P. Seven Liquidating Trust (the “Trust”) notified the registered representatives of the beneficial owners of the Trust that the Trust will distribute ICON Cash Flow Partner L.P. Seven’s Portfolio Overview for the second quarter of 2007 (the “Portfolio Overview”) to the beneficial owners of the Trust on September 20, 2007 and furnished the registered representatives with a copy of the Portfolio Overview which is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Second Quarter 2007 Portfolio Overview SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON CASH FLOW PARTNERS L.P. SEVEN LIQUIDATING TRUST By:ICON CAPITAL CORP., its managing trustee Dated:September 18, 2007 By: /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President
